Exhibit 10.1
 
AGREEMENT
 
           This Agreement (“Agreement”) is made and entered into as of November
15, 2012, by and among DecisionPoint Systems, Inc., a Delaware corporation (the
“Company”), Sigma Opportunity Fund II, LLC (“Sigma Opportunity Fund”), in its
capacity as holder of a majority in interest of the Series C Cumulative
Convertible Preferred Stock (“Preferred Stock”) of the Company, and Sigma
Capital Advisors, LLC (“Sigma Advisors”), the managing member of Sigma
Opportunity Fund II, LLC.  Capitalized terms used herein without definition
shall have the meaning set forth in the Waiver Agreement.
 
WHEREAS, pursuant to a Consent and Waiver Agreement, dated as of June 4, 2012,
as amended by Amendment No. 1 to Consent and Waiver Agreement, dated as of
October 3, 2012 (the “Waiver Agreement”), the parties were to negotiate in good
faith relating to changes to the Certificate of Designations for the Preferred
Stock and other related matters in order to protect the interest of the holders
of the Preferred Stock;
 
WHEREAS, the parties desire to set forth herein the agreements reached as a
result of such negotiations.
 
NOW, THEREFORE, in exchange for good and valuable consideration the receipt of
which has been received, the parties agree as follows:
 
1.  
Certificate of Designations. The Certificate of Designations shall be amended as
set forth in Exhibit A hereto within two business days after the date hereof.

 
2.  
Issuance of Common Stock; Fee; Standstill.  The Company shall issue on the date
hereof to the holders of Series C Preferred Stock, on a pro rata basis in
accordance the aggregate Stated Value of Preferred Stock held by each holder,
the shares of Common Stock as set forth on Exhibit B. The Company shall pay to
Sigma Advisors an administrative fee of $150,000 in cash and issue as an
antidilution adjustment the additional shares of Common Stock as set forth on
Exhibit B.  The cash fee shall be netted against amounts otherwise owing to
Sigma Advisors by the Company in connection with any services provided or money
owed to Sigma Advisors by the Company by December 31, 2012.  Sigma Opportunity
Fund and Sigma Capital Advisors agree not to, and to cause their respective
affiliates (as defined under Rule 405 under the Securities Act of 1933, as
amended) not to, directly or indirectly, from the date hereof through December
31, 2012, (i) offer, sell, offer to sell, contract to sell, hedge, pledge, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase or sell (or announce any offer,
sale, offer of sale, contract of sale, hedge, pledge, sale of any option or
contract to purchase, purchase of any option or contract of sale, grant of any
option, right or warrant to purchase or other sale or disposition except for
required Form 4 and 13D filings related to the issuance of stock contemplated
hereby), or otherwise transfer or dispose of (or enter into any transaction or
device that is designed to, or could be expected to, result in the disposition
by any person at any time in the future), any securities of the Company
(including but not limited to capital stock of the Company or any securities
convertible into or exercisable or exchangeable for capital stock of the Company
(each a “Company Security”), beneficially  owned, within the meaning of Rule
13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), by Sigma Opportunity Fund, Sigma Capital Advisors, or any of their
respective affiliates, on the date hereof or (ii) enter into any swap or other
agreement or any transaction that transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of any Company Security,
whether or not any such swap or transaction described in clause (i) or (ii)
above is to be settled by delivery of any Company Security, without the prior
written consent of the Company.  Sigma Opportunity Fund and Sigma Advisors
represent and warrant to the Company that they do not beneficially own any
securities of the Company as of the date hereof except as set forth in the Form
4 filed by Sigma Opportunity Fund with the Securities and Exchange Commission on
November 2, 2012 and as contemplated hereby.

 
 
1

--------------------------------------------------------------------------------

 


 
3.  
Full Force and Effect.   Except as expressly and specifically set forth herein,
this Agreement shall not be deemed to be a waiver, amendment or modification of
any provisions of the Waiver Agreement, Exchange Agreement, Certificate of
Designations, the Investor Rights Agreement or the Advisory Services Agreement
or any right, power or remedy of Sigma or constitute a waiver of any provision
of these Agreements or Certificate of Designations (except to the extent
expressly and specifically herein set forth), or any other document, instrument
and/or agreement executed or delivered in connection therewith and any other
agreement to which the parties to this Agreement may be parties to, in each case
whether arising before or after the date hereof or as a result of performance
hereunder or thereunder.

 
4.  
Counterparts.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to any other party, it being understood that all parties need not sign
the same counterpart.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were an original
thereof.

 
5.  
Governing Law.  This Agreement will be governed by and interpreted in accordance
with the laws of the State of New York without giving effect to the rules
governing the conflicts of law.

 
6.  
Amendments.  This Agreement and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.

 
7.  
Severability.   The invalidity or unenforceability of any provision hereof will
in no way affect the validity or enforceability of any other provision.

 
8.  
Expenses.  The reasonable costs and reasonable expenses (including legal fees)
incurred by Sigma Opportunity Fund or Sigma Advisors in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Company
promptly after demand therefor.

 


 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the undersigned have caused this Agreement
to be executed as of the date first written above.
 

  DECISIONPOINT SYSTEMS, INC.          
 
By:
/s/ Nicholas R. Toms       Nicholas R. Toms       Chief Executive Officer  

 

  SIGMA OPPORTUNITY FUND II, LLC          
 
By:
Sigma Capital Advisors, LLC       Its managing member  

 
 
By:
/s/ Thom Waye       Thom Waye       Manager  

 

  SIGMA CAPITAL ADVISORS, LLC          
 
By:
/s/ Thom Waye       Thom Waye       Manager  



 


 
3

--------------------------------------------------------------------------------

 


Exhibit A
 
(see Exhibit 3.1)
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 


Exhibit B
 


 
[graph.jpg]
 








 
 
 
 
5
 